911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George William OSBALDISTON, Petitioner.
No. 90-1038.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

On Petition for Writ of Mandamus.
George William Osbaldiston, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George William Osbaldiston brought this mandamus petition seeking recusal of the bankruptcy judge presiding in his case and directing the judge to rule in his favor.  Osbaldiston alleges that the judge has improperly ruled on several of the issues presented in two of his cases.  Osbaldiston has not shown any extrajudicial bias on the judge's part that would necessitate recusal.   See In re:  Beard, 811 F.2d 818 (4th Cir.1987).  Also, mandamus relief cannot be used as a substitute for appeal.   See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Therefore, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.